Judgment, Supreme Court, Bronx County (Douglas McKeon, J., and a jury), entered on or about November 9, 2001, in a medical malpractice action, insofar as appealed from as limited by the briefs, awarding plaintiff $1 million for her decedent’s pain and suffering, unanimously affirmed, without costs.
*285The award does not deviate materially from what is reasonable compensation (CPLR 5501 [c]), where the record fairly shows that the decedent was conscious after the malpractice that punctured his carotid artery, during which he was aware of the grotesque nature of the injury caused thereby and resulting need for emergency measures, and that he suffered intense pain. Concur — Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.